                                                                        JS-6




             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA




EDWARD MENDY, et. al.               CV 18-3588 DSF (SSx)
     Plaintiffs,
                                    JUDGMENT
                 v.

ASSET LENDING AND
LOANS, LLC, et al.,
       Defendants.



     The Court having GRANTED Defendant Accolend LLC’s
Motion to Quash Service and Dismiss Complaint or Transfer
Venue to New Jersey as to lack of personal jurisdiction,

    IT IS ORDERED AND ADJUDGED that Plaintiffs take
nothing, and that the action be dismissed without prejudice to
filing suit in a different jurisdiction, and that Defendant recover
costs of suit pursuant to a bill of costs filed in accordance with 28
U.S.C. § 1920.

Date: October 15, 2018              ___________________________
                                    Dale S. Fischer
                                    United States District Judge
